Citation Nr: 1132031	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-30 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board notes that the Veteran's claims file has since been transferred to the RO in Chicago, Illinois.  The Veteran was afforded a Board hearing, held by the undersigned, in April 2011.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to an evaluation in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based on individual unemployability due to service-connected disabilities have been met.  38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the enactment of VCAA, the Board notes that the Veteran's TDIU claim is granted herein.  As such, any deficiency with regard to VCAA for the issue of entitlement to TDIU is harmless and non-prejudicial.  

II. Total rating due to individual unemployability (TDIU)

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  In this case, while the Veteran's service-connected disability has a rating of less than 100 percent, the Veteran contends that because he is unable to maintain substantially gainful employment due to his PTSD, he should be granted a total rating for compensation purposes due to individual unemployability (TDIU).

The first step is to determine whether the Veteran is eligible for TDIU.  The eligibility requirements for TDIU depend upon the number and assigned ratings of service-connected disabilities.  To be eligible when, as here, the Veteran has one service-connected disability, that disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).

At present, the Veteran is service connected for PTSD with a 70 percent disability evaluation.  Thus, the Veteran has met the schedular criteria, per 38 C.F.R. § 4.16(a), for entitlement to a TDIU.  

The next step is to determine whether the Veteran is unemployable-that is, whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a).

By history, the Veteran is a high school graduate who most recently worked as a boys' counselor at an adolescent center.  He last worked in 2003, retiring due to medical problems.  Prior to that, he was a juvenile  girls' counselor for 10 years at the same facility.  See VA examination report, July 2004.

A VA psychiatric examination was provided in conjunction with the Veteran's PTSD claim in December 2005.  At that time, he was diagnosed with cocaine dependence, cannabis abuse, and depressive disorder, mild.  It was noted that, during the Veteran's July 2004 VA psychiatric examination, he reported that he didn't feel like answering to anyone.  The examiner noted that the Veteran had been uncooperative with treatment, disrupted the treatment of other veterans who suffered from PTSD, had been hospitalized for aggressive behavior secondary to cocaine use, and engaged only in treatment for his uncontrolled rage.  However, an opinion as to the Veteran's employability was not provided.

Per a VA inpatient treatment report, dated July 26, 2005, the Veteran was hospitalized from July 20, 2005, to July 26, 2005.  A history of PTSD was noted, as was regular cocaine use (to include the morning of admission).  The Veteran had one episode of agitation so severe that he required restraint.  

An additional VA examination, afforded to as to assess the Veteran's employability, was conducted in August 2006.  The examiner again noted the Veteran's continued treatment for uncontrolled rage, and espoused at length on the Veteran's erroneous award of service connection for PTSD, when such diagnosis did not exist within the Veteran's records.  The examiner stated, therefore, that the Veteran's continued unemployment (occupational status) was not attributable to combat or militarily-related stressor.  The Board notes, however, that the Veteran was provided a diagnosis of PTSD by a VA examiner in August 2003.    

A VA opinion, provided so as to reconcile the Veteran's PTSD diagnosis, was provided in November 2006.  The Veteran's regular attendance at anger management classes was noted, as was his "acting out" during psychology sessions beginning in 2005, seriously enough to warrant a "Behavioral Staffing."  Also noted was the Veteran's admittance to the inpatient psychiatry ward from July 20-26, 2005, after being brought in by the police, intoxicated due to cocaine, and threatening his wife.  Other instances within the record included a report of homicidal ideation toward his wife, self reports of impulsiveness and paranoia, verbal taunts to VA staff, and provocative and obscene language.  Following this review, the examiner was unable to reconcile whether the Veteran's PTSD diagnosis was valid due to his repeated use of mind-altering substances.  An opinion as to employability was not offered.

A private report, authored in July 2009, was written following a review of the Veteran's VA psychiatric records and an interview, so as to provide an opinion with regard to the Veteran's employability based upon his documented diagnosis of PTSD.  The provider noted that, in addition to a diagnosis of PTSD, the Veteran was diagnosed with depression and polysubstance abuse, as well as other non-psychiatric disorders to include hypertension, psoriasis, and degenerative disc disease of the cervical and lumbar spine.  During the interview, the Veteran acknowledged weekly marijuana use, with cocaine use less frequently.  The Veteran was, at that time, participating in therapy sessions at VA, to include anger management and group therapy.  According to the Veteran, his PTSD symptoms worsened following a violent attack in his neighborhood in which his son was killed.  These symptoms included visions of his friends in Vietnam getting killed, staying in bed for several days, hearing voices in his head, and impaired impulse control.  He also reported frequent homicidal ideation, without intent.  He no longer drove a car, instead relying on public transportation.  

The Veteran reported deficits such as memory loss, low frustration tolerance, fair judgment, fair insight, decreased work efficiency, intermittent inability to perform occupational tasks, poor impulse control, difficulty sleeping, nightmares, hypervigilance, pressured speech, anger, panic attacks, and anxiety.  The Veteran also reported difficulty getting along with others, a lack of friends, difficulty getting along with family, the inability to be in a crowd, the inability to "manage" if he saw television or movies with fighting, startle response, the need to sit where no one is behind him, and the planning of escape routes.  The Veteran displayed a strong sense of entitlement, as well as  suspicion about the motivation of others.  It was noted that the Veteran was especially sensitive and reactive when he believed that communication was not "respectful."  

The Veteran revealed a strong work ethic, noting that he had worked as a nursing assistant, child care worker, janitor, landscaper, dishwasher, grinder, and material handler.  He demonstrated the ability to maintain employment for a significant time, working with people or in industry, though he reported incidents such as feeling disrespect from a supervisor or co-worker and walking off the job.  He also reported striking a child in his charge.  According to the provider, work-related deficits included poor social function, reduced reliability and productivity, flat affect, panic attacks, reduced abstract thinking and judgment, the inability to process complex commands, distractibility, mood, a lack of impulse control, irritability, restlessness, and emotional dysregulation.  He also noted an inability to problem solve in a reasonable time, reduced short and long-term memory, and the inability to manage anger or respond appropriately to authority.

Ultimately, the provider opined that the Veteran was unable to maintain employment at a level of substantial gainful activity due to PTSD-related deficits in commutation, emotional dysregulation, reduced ability to process complex commands, relativity, productivity, abstract thinking , judgment, panic, problem solving, decision making, focus, concentration, effects of medications, memory of work instructions, performing responsibilities such as supervising children safely, getting along with co-workers and authority figures, responding appropriately to supervisory criticism, and dealing with normal work stress.

The most recent VA opinion was provided in March 2010.  The Veteran remained unemployed.  The examiner noted the private opinion of record, though pointed out that the provider did not account for the deleterious effects of his ongoing, active polysubstance abuse.  Additionally, it was noted that some reports by the Veteran during that interview appeared to conflict with the medical record.  Specifically, the examiner noted that, at the time of the private evaluation, the Veteran attended no group therapy, other than anger management, within two years prior.  Further, the examiner stated that the Veteran only attended one psychiatry session in 2009, and seven in 2008.

It was noted that the Veteran was hospitalized in the Denver VAMC after his son passed, when he had a panic attack on the plane.  VA staff felt that the mood fluctuation and anger issues were the result of steroid use following a surgical procedure.  A history of hospitalizations for cocaine abuse was noted as well.  A recitation of the Veteran's PTSD symptomatology was provided, as well as the Veteran's numerous health problems.  During the interview, the Veteran reported the use of very little, if any, substances, and that he reduced his drinking dramatically (though chart notes indicated otherwise).  It was noted that the Veteran's clinical picture was clouded by ongoing polysubstance abuse.  

The examiner stated that it was unclear as to whether the Veteran was able to hold gainful employment due to his PTSD symptoms, as he had yet to engage in consistent PTSD treatment.  The examiner further opined that the Veteran had yet to reach maximum rehabilitation benefit of the services available to him.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

Here, the Board finds that only three medical reports of record attempted to provide an opinion as to the Veteran's employability due to his PTSD symptoms.  First, the Board finds that the August 2006 VA examination report is of minimal probative value.  While the examiner noted the Veteran's continued treatment for uncontrolled rage, she focused the majority of the discussion on the lack of a diagnosis of PTSD within the Veteran's records.  The examiner stated, therefore, that the Veteran's continued unemployment was not attributable to combat or militarily-related stressor.  However, as noted above, the Veteran was provided a diagnosis of PTSD on several occasions prior to that examination, not just by history.  Because the examiner relied upon the lack of a diagnosis of PTSD as the crux of her negative opinion, when such a diagnosis did in fact exist, this opinion is afforded little probative value.

Likewise, the Board affords little probative weight to the most recent VA opinion of record dated March 2010.  The opinion was essentially equivocal, noting that it was "unclear" as to whether the Veteran's PTSD symptomatology alone was responsible for his continued unemployment.  While the examiner did not directly refute the findings of the July 2009 private examiner, she did indicate that there were flaws in the report, to include the lack of discussion as to the influence of the Veteran's polysubstance abuse on his ability to maintain gainful employment.  She further noted the Veteran's lack or psychiatric treatment leading up to that interview, even though, by her own account, the Veteran attended eight psychiatric sessions within two years prior to that meeting, and consistently attended anger management class.  As this opinion ultimately failed to address the issue of employability, its probative value is minimal.

Instead, the Board assigns the highest probative value to the private medical opinion issued in July 2009.  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include several diagnoses of PTSD, as well as oft-documented PTSD-related symptomatology to include deficits in communication, emotional dysregulation, reduced ability to process complex commands, relativity, productivity, abstract thinking , judgment, panic, problem solving, decision making, focus, concentration, effects of medications, memory of work instructions, performing responsibilities such as supervising children safely, getting along with co-workers and authority figures, responding appropriately to supervisory criticism, and dealing with normal work stress.  The provider conducted an in-depth interview with the Veteran, and clearly reviewed records of prior examinations.  Although the March 2010 VA examiner provided a critique of this opinion, due to inconsistencies regarding the Veteran's level of current treatment, and the provider's failure to account for the Veteran's polysubstance abuse, the provider did note that the veteran smoked marijuana weekly, and also used cocaine.  However, it was the Veteran's PTSD-specific symptoms which were documented as employment barriers.  Further, though the Veteran's report of PTSD treatment may have been inflated, his ongoing participation in anger management, as well as psychiatric counseling and PTSD group therapy, is well documented.  The Board finds that her opinion was, by far, the most comprehensive of record, and the only definitive opinion of record which is adequately supported by existing medical evidence.

Although the July 2009 provider issued a thorough opinion as to the TDIU claim, the RO assigned minimal probative value because the opinion was provided by a social worker, and not a psychologist.  To that point, the Board notes that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board notes that the private opinion of record was provided following a personal examination of the Veteran, and the opinion was the most complete and comprehensive to date.

During the Veteran's April 2011 Board hearing, he testified that he uses substances as a means of self-medication due to his PTSD symptoms.  See Transcript, p. 5.  Later in the hearing, however, the veteran stated that marijuana and cocaine didn't really affect his PTSD, and instead used the substances in order to increase his appetite and alleviate pain.  See Transcript, p. 11.  He further testified that his PTSD symptoms have intensified since his most recent VA examination, in the form of flashbacks and sleep deprivation.  See Transcript, p. 6.  

Taking into account all medical opinions of record, as well as the Veteran's Board hearing testimony, and given the severity of his service-connected PTSD (currently rated at 70 percent disabling), the Board finds that Veteran is not capable of performing the physical and mental acts required by employment due solely to his service-connected psychiatric disorder.  

Here, the Board is precluded from rendering its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the most probative medical evidence establishes that the Veteran is unable to maintain substantially-gainful employment due to symptoms associated with his service-connected mental disability.  As such, the Board has determined that the Veteran is not currently able to engage in substantial employment due to impairment caused by his service-connected psychiatric disability.  The Board concludes that a total rating for compensation purposes based on individual unemployability is warranted in this case.


ORDER

A total rating based on individual unemployability due to the Veteran's service-connected disabilities is granted, subject to the criteria governing payment of monetary benefits.


REMAND

The Board regrets any further delay in adjudicating the Veteran's increased schedular rating claim.   However, pursuant to the duty to assist, the appeal must be remanded for further development.

The Veteran was last afforded a comprehensive VA examination for his claim for an increased rating for PTSD in March 2010.  At that time, his global assessment of functioning (GAF) score was 60.  Since that time, the Veteran testified during a Board hearing in April 2011, during which he indicated that his PTSD symptoms had worsened since his last VA examination, to include flashbacks and antisocial behavior.  See Transcript, pp. 5, 6, 8.  

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, the claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, during the Veteran's April 2011 Board hearing, he testified that he was in receipt of current treatment, for anger management, at the North Chicago VA Medical Center.  The most recent record of such treatment in his file is dated in December 2006.  According to the Veteran, these records document his increased PTSD symptomatology.  See Transcript, p. 13.  As such, the Board has been made aware that outstanding VA treatment records, relevant to the Veteran's current claims, have not been associated with his claims file.  Therefore, on remand all current VA medical records dated from January 2007 should be obtained from the VA Medical Center in North Chicago, Illinois, to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should associate with the Veteran's claims folder any treatment records from the VA Medical Center in North Chicago, Illinois, to include anger management counseling, dated from January 2007 through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Following the procurement of the VA records noted in the first paragraph, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a full multiaxial diagnosis, to include the assignment of a GAF score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation as to what the assigned score represents.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the RO/AMC should readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


